                Case 2:19-cv-00339-RAJ Document 1 Filed 03/07/19 Page 1 of 4




1

2

3


4

5
                                    UNITED STATES DISTRICT COURT
6
                              WESTERN DISTRICT OF WASHINGTON AT SEATTLE

7    NORTHWEST ADMINISTRATORS, INC..

8                                       Plaintiff.                                           No.

9
                V.                                                                           COMPLAINT TO COLLECT
10
                                                                                             TRUST FUNDS
     ACE PARKING MANAGEMENT, INC., a
11   California corporation,

12                                      Defendant

13


14

15              Plaintiff, Northwest Administrators, Inc., is an organization incorporated under

16   the laws of the State of Washington, with its principal place of business in King

17   County, and is the authorized administrative agency for and the assignee of the

18
     Western Conference of Teamsters Pension Trust Fund (hereinafter "Trust").
19
                                                                              If.
20
                The Western Conference of Teamsters Pension Trust Fund is an
21
     unincorporated association operating as a Trust Fund pursuant to Section 302 of the
22

     Labor Management Relations Act of 1947, as amended, to provide retirement
23


24   benefits to eligible participants.

25

26
                                                                                                   Reid, McCarthy, Ballew & Leahy, L.L.P.
     Complaint to Cotlect Funds - 1                                                                               ATTORNF.YSATLAW
     Q.\01-Ol999\311\Ace Parking Management 314306-315087 U-18-\USDC lawsuittCompiamt.docx         100 WEST HAEUUSON STRICT • NOHTH TCAVRR, SUITE 300
                                                                                                               SEATTLE, WASHINGTON 98119
                                                                                                        'm^PHONR: (;Q6) 285-0464 • FAX: (206)285-8925
                Case 2:19-cv-00339-RAJ Document 1 Filed 03/07/19 Page 2 of 4




1

2               This Court has jurisdiction over the subject matter of this action under Section

3    502(e)(l) and (f) of the Employee Retirement Income Security Act of 1974 ("ERISA"),

4    29 U.S.C. §1132(e)(l) and (f) and under §301(a) of the Taft-Hartiey Act. 29 U.S.C.
5
     §185(a).
6
                                                                             IV.
7
                Venue is proper in this District under Section 502(e)(2) of ERISA, 29 U.S.C.
8
     §1132(e)(2)> because the plaintiff trust fund is administered in this District.
9

                                                                             V.
10

11               Defendant is a California corporation.

12                                                                           VI.

13
                 Defendant is bound to a collective bargaining agreement with Local 665 of the
14
     International Brotherhood of Teamsters (hereinafter "Local"), under which the
f5
     Defendant is required to promptly and fully report for and pay monthly contributions
16
     to the Trust at specific rates for each hour of compensation (including vacations,
17
     holidays, overtime and sick leave) the Defendant pays to its employees who are
i8


19   members of the bargaining unit represented by the Local. Such bargaining unit

20   members are any of the Defendant's part-time or full-time employees who perform

21   any work task covered by the Defendant's collective bargaining agreements with the

22
     Local, whether or not those employees ever actually Join the Local.
23

24

25


26
                                                                                             Reid, McCarthy, Ballew & Leahy, L.L.P.
     Compiaint to Collect Funds - 2                                                                           ATTORNEYS AT LAW
     Q:\01-01999\3U\Ace Parking Management 3U30S-315087 11-18-VUSDC lawsuiftCumplaint.docx   100 WEST I SARRISON STRRET • NC'iRTH TOWEK, SUITE 300
                                                                                                          SKA'n'Lh:. WASHINGTON 98119
                                                                                                  TELEPHONE: (206) 285-0464 * FAX: (206) 285-8925
                 Case 2:19-cv-00339-RAJ Document 1 Filed 03/07/19 Page 3 of 4




                                                                      VII.
1

     ]| Defendant accepted the Plaintiff's Trust Agreement and Declaration and

3 || agreed to pay liquidated damages equal to twenty percent (20%) of all delinquent

4 || and delinquently paid contributions due to the Trust, together with interest accruing

     || upon such delinquent contributions at varying annual rates from the first day of

       delinquency until fully paid, as well as attorney's fees and costs the Trust incurs in
7
       connection with the Defendant's unpaid obligations.
8
                                                                     VIII.
9

     || Since the first day of January 2019, Defendant has failed to promptly report

ii || for and pay to the Plaintiff Trust all amounts due as described above, and oniy

iz || Defendant's records contain the detailed information necessary to an accurate

13 11 determination of the extent of the Defendant's unpaid obligations to the Trust.

4 || WHEREFORE, the Plaintiff prays to the Court as follows:
15
                 1. That Defendant be compelled to render a monthly accounting to the
16
       Plaintiff's attorneys and set forth in it the names and respective social security
17
       numbers of each of the Defendant's employees who are members of the bargaining

t9 || unit represented by the Local, together with the total monthly hours for which the

20 || Defendant compensated each of them, for the employment period beginning January

21 11 2019, to the date of service of this Complaint to collect Trust Funds, and for whatever

     11 amounts may thereafter accrue;

                 2. That it be granted judgment against Defendant for:
24
                                 a. Ail delinquent contributions due to the Trust;
25


                                           Reid, McCarthy, Ballew & Leahy, L.L.P.
       Complaint to Collect Funds - 3 ATTORNEYS AT LAW
       G.\01-Ol999\31HAce Parking Management 314306-315087 U.18-UJSDC fawsuit\Complaint.docx 100 WKST HARK1SON STREET • NORTH TOWER, SUITE 300
                                                                                                            SEATTLE, \VAS1 [1NGTON 98119
                                                                                                      TRLRPHONE7: (206) 295.0^64* FAX: (206) 285-S925
                                                                                                                      ®r^^f^K
                Case 2:19-cv-00339-RAJ Document 1 Filed 03/07/19 Page 4 of 4




                                  b. All liquidated damages and pre-judgment interest due to the
1

                                        Trust;
2

3                                 c. All attorney's fees and costs incurred by the Trust in connection

4                                       with the Defendant's unpaid obligation: and
5
                                  d. Such other and further relief as the Court may deem Just and
6
                                        equitable.
7
                             DATED this 7^/ day of March, 2019.
8
                                                                            Respectfully submitted,
9
                                                                            REID, MCCARTHY, BALLEW & LEAHY,
10
                                                                            L.L.P.

11


12

13                                                                          Russell J. R©^?SBA#2560
                                                                            Attorney for Plaintiff
14

15


16


17

18

19

20

21

11

23

24

25

26
                                                                                             Reid, McCarthy, Ballcw & Leahy, L.L.P.
     Complaint to Collect Funds - 4                                                                           ATTORNEYS AT LAW
     0:\01-01999l3U\Ace Parking Management 314306-315087 U-18-\USDC lawsuit\Complaint.docx    100 WEST HARR1SON STREET • NORT1 [ TOWER, SUITE 300
                                                                                                          S^ATTLK, WASHINGTON 98119
                                                                                                   TELEPHONE: (206) 285-046-1 • FAX: (206) 285-89Z5
                                                                                                                    ®1S^^UH
